UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4460


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH RAY HUNTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00049-REM-1)


Submitted:    January 26, 2009              Decided:   March 30, 2009


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, LLP, Charleston,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Stephen D. Warner, Assistant United States Attorney,
Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth Ray Hunter pled guilty pursuant to a written

plea     agreement           to    one        count       of     aiding     and     abetting       the

distribution           of    more       than       500    grams      of   methamphetamine,          in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006), and was

sentenced      to      210     months         in   prison.          Hunter      timely   appealed,

arguing      his    sentence            is    unreasonable.             Finding     no   error,     we

affirm.

              We       review       a        criminal       sentence      for     reasonableness,

applying      an       abuse       of    discretion            standard.        Gall     v.    United

States,      128       S.    Ct.    586,        594-97      (2007).         When    sentencing       a

defendant,         a        district          court       must      properly       calculate       the

guidelines range, determine whether a sentence within that range

serves the factors set out in 18 U.S.C. § 3553(a) (2006), and

explain its reasons for selecting a sentence.                                   United States v.

Pauley, 511 F.3d 468, 473 (4th Cir 2007).                                 On appellate review,

we     may   presume          a    sentence           within      the     properly       calculated

guidelines range is reasonable.                           Id.; see Rita v. United States,

551 U.S. 338, __, 127 S. Ct. 2456, 2462-69 (2007) (upholding

appellate presumption of reasonableness for a within-guidelines

sentence).

              Hunter         challenges            the    substantive        reasonableness         of

his     sentence,           asserting          that,        under     the    totality         of   the

circumstances,              his    sentence           was      inordinately        lengthy.        In

                                                      2
support of this argument, he argues that the district court gave

too   little         weight     to       § 3553(a)       considerations          such      as   his

rehabilitation, support from his family and community, and his

health, and placed undue weight on deterrence and the need to

protect      the      public.            However,       a     review    of     the    sentencing

transcript and the presentence report (“PSR”) reveals no error

in sentencing.

               While a district court must explain its sentence, it

need not robotically tick through § 3553(a)’s every subsection.

United    States       v.   Montes-Pineda,              445    F.3d    375,    380     (4th     Cir.

2006).     Here, the court explained that Hunter had a “lengthy and

troubling criminal history” that covered twenty pages in the PSR

and spanned twenty years.                  The court also found that the instant

offense    of      collecting        a     drug   debt        had    potential       for   serious

violence.       Moreover, the court explained that previous periods

of incarceration had not deterred Hunter from criminal conduct.

The court found that based upon the seriousness of the crime and

the   need      to    protect        the    public          and     deter    further       criminal

conduct, a variance from the guidelines range was not warranted.

               The district court properly calculated the guidelines

range,     considered         the        appropriate           §     3553(a)     factors,        and

provided     ample      reasoning          for    its       sentence.        Hunter     does    not

rebut    the    presumption           that       his    properly       calculated,         within-

guidelines sentence is reasonable.

                                                  3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4